Citation Nr: 0805201	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on December 11, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran a VA examination 
and to verify his correct address.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).
In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for laryngeal cancer and lung disorder.  
The veteran has asserted that he has laryngeal cancer and a 
lung disorder that were caused by exposure to ammonia during 
his military service.  Two lay statements were submitted in 
May 2003 by fellow serviceman indicating that the veteran had 
served as an electrician and used ammonia to clean batteries 
in closed compartments onboard a submarine.  In addition, 
recent treatment records document him as having been seen for 
laryngeal cancer and pulmonary fibrosis.  However, the 
evidence of record does not include a medical opinion based 
on a complete review of the medical evidence addressing 
whether the veteran currently has laryngeal cancer or a lung 
disorder that is related to his military service, to include 
ammonia exposure.  38 C.F.R. § 3.159(c)(4)(i).  Therefore, 
the Board concludes that a VA examination and medical opinion 
are necessary for the purpose of determining the nature and 
etiology of any laryngeal cancer and/or lung disorder that 
may be present.

In addition, the Board notes that correspondence was sent to 
the veteran following his December 2007 hearing using his 
last known address of record.  However, the correspondence 
has been returned as undeliverable.  It bears emphasis that 
VA's duty to assist is not always a "one-way street."  The 
appellant has an obligation to assist in the adjudication of 
his claim in notifying VA of any change in address.  See Wood 
v Derwinski, 1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heaven and earth to find him").  Nevertheless, as 
this case is already being remanded for further development, 
the RO should take this opportunity to verify the veteran's 
current mailing address.
 
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran's 
representative and any other appropriate 
entity and request information regarding 
the veteran's current mailing address.  
If the address is unavailable, the claims 
file must be properly documented.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any laryngeal cancer or lung 
disorder that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records and lay statements, and to 
identify all current lung disorders.  For 
each disorder identified, the examiner 
should whether it is at least as likely 
as not that the current disorder is 
causally or etiologically related to the 
veteran's military service, to include 
exposure to ammonia.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.
When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



